Citation Nr: 1039386	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-26 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease.

2.  Entitlement to service connection for macular degeneration.

3.  Entitlement to service connection for a blood disorder, to 
include dyscrasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The 
Veteran's case comes from the VA Regional Office in Detroit, 
Michigan (RO).

In an August 2010 hearing before the Board, the Veteran raised 
the issue of entitlement to an increased evaluation for service-
connected degenerative disc changes of the lumbar spine, 
currently evaluated as 20 percent disabling.  This issue has not 
been developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  The appeal is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


REMAND

The Veteran claims entitlement to service connection for a lung 
disorder, to include chronic obstructive pulmonary disease 
(COPD); macular degeneration; and a blood disorder, to include 
dyscrasia.  With regard to the Veteran's lung disorder, a 
September 2008 letter from a private physician stated that the 
Veteran had COPD.  With regard to the Veteran's eyes, the medical 
evidence of record includes multiple diagnoses of macular 
degeneration and cataracts.  With regard to the Veteran's blood 
disorder, a January 2006 VA outpatient medical report gave 
assessments of paraproteinemia/anemia and history of 
iron-deficiency anemia, and a September 2008 letter from a 
private physician stated that the Veteran had "blood 
dyscrasia."  Accordingly, there is medical evidence of record 
that the Veteran has current diagnoses related to all three 
claims on appeal.

In addition, the September 2008 letter from a private physician 
listed several of the Veteran's diagnoses, including those on 
appeal, and stated that "his medical situation could be related, 
or aggravated from his military service in World War II.  [The 
Veteran] ran a concrete raker, jack hammer, and guard duty."  
This medical opinion provides evidence which indicates a 
relationship between the Veteran's currently diagnosed disorder 
and military service.  However it is also speculative and does 
not include an adequate basis for the etiological opinion.  See 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that the 
treating physician's opinion that a veteran's time as a prisoner 
of war "could" have precipitated the initial development of his 
lung condition found too speculative); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  Furthermore, while the 
September 2008 letter from a private physician stated that the 
Veteran had "blood dyscrasia," this term refers to "a 
pathologic condition of the blood, usually referring to disorders 
of the cellular elements of the blood."  Dorland's Illustrated 
Medical Dictionary, 573 (30th ed. 2003).  As such, the use of the 
term "blood dyscrasia" does not provide specific details as to 
precisely which blood disorder the private physician was 
referring.  Accordingly, the private physician must be contacted 
and asked to clarify both the etiological opinion given in the 
September 2008 letter and the "blood dyscrasia" diagnosis.

Finally, as there is evidence that the Veteran has current 
diagnoses of the claimed disorders and evidence which indicates a 
relationship between the Veteran's currently diagnosed disorders 
and military service, the claims on appeal cannot be denied 
without first providing appropriate VA medical examinations.  
38 C.F.R. § 3.159(c)(4) (2010).  However, the Court of Appeals 
for Veterans Claims has cautioned VA against seeking additional 
medical opinions where favorable evidence in the record is 
unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  Accordingly, a VA medical 
examination must be provided, but only if VA is unable to obtain 
a competent etiological opinion from the private physician who 
wrote the September 2008 letter.

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for his lung disorder, 
macular degeneration, and blood disorder.  
An attempt must be made to obtain, with 
any necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response to 
this request which have not been 
previously secured.  In addition, the RO 
must contact the private physician who 
wrote the September 2008 letter and 
request that he provide all the 
Veteran's treatment records with 
regard to a lung disorder, macular 
degeneration, and a blood disorder.  
The private physician must also be 
requested to provide a basis for his 
etiological opinion that the Veteran's 
lung disorder, macular degeneration, 
and blood disorder "could be related, 
or aggravated from his military 
service in World War II."  The 
private physician must also be asked 
to provide a more specific diagnosis 
for the Veteran's blood disorder.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must be 
informed that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.	Thereafter, if and only if the 
development ordered above does not 
produce an etiological opinion which 
is competent for VA purposes, the 
Veteran must be afforded a VA examination 
to determine the etiology of any lung 
disorder, macular degeneration, and blood 
disorder found.  The claims file must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  All tests or 
studies necessary to make this 
determination must be conducted.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether any currently diagnosed 
lung disorder, macular degeneration, and 
blood disorder are related to the 
Veteran's military service.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).

